Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2021 has been entered.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments with respect to the prior art rejections of the claims have been considered but are moot in view of the new ground(s) of rejection, particularly the application of the Pechanec reference.

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 


 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5-9, 12-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wiest et al (US Pat. 9,355,248), hereafter, “Wiest,” in view of Pechanec at al (US Pub. No. 2013/0055250), hereafter, “Pechanec.”

As to claim 1,  Wiest discloses a method comprising: 
running, by a computer system having a memory and at least one hardware processor, a first instance of a first image, the first instance of the first image storing a function (Abstract, “a processing device” reading on “a computer system,” and “a top layer of application image” reading on “a first instance of a first image”); 
running, by the computer system, a second instance of a base image concurrently with the first instance of the first image, (column 2, lines 29-32; “Furthermore, scan components at each node in the system are configured to scan the running (e.g., top-most) layer of each application 
determining, by the computer system, that the first instance of the first image storing the function has satisfied an optimization criteria (Fig. 4, label 360 and column 10, lines 8-15; images are determined to be “clean” or not, i.e. “optimized”); and 
based on the determining that the first instance of the first image has satisfied the optimization criteria, executing, by the computer system, the function of the first instance of the first image (Fig. 3, labels 360 and 370, and column 10, lines 8-15; images that fail are taken down, i.e. leaving only instances that produce clean results to be available). 
However Wiest does not necessarily disclose the optimization criteria including the first instance of the first image having been previously used in servicing a predetermined number of previous requests.
But Pechanec discloses determining, by a computer system, that a first instance of a first image storing a function has satisfied an optimization criteria, the optimization criteria including the first instance of the first image having been previously used in servicing a predetermined number of previous requests (Fig. 1, labels 124 or 134 reading on “the first instance of the first image” and [0020], particularly, “For example, if computer application programs 126, 136 are database management software programs designed to read and write entries in a database, benchmark programs 128, 138 may make a number of data access requests to a database (not shown, but provided as a system resource in preconfigured image 114 and virtual machines 124, 134). The resulting performance of each of computer application programs 126, 136 in responding to those data access requests may be measured. Since both of computer application programs 126, 136 are operated within identical virtual machines 124, 134, their relative performance levels may be directly compared without being affected by the hardware platform or configuration of the host 
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Wiest and Pechanec prior to the effective filing date of the application in order to provide a system that can pre-test functions prior to deployment so as to create an accurate representation how they might operate in deployment.

 As to claim 8 and 15, they are rejected by a similar rationale set forth in claim 1’s rejection.

As to claims 2, 9, and 16, the teachings of Wiest and Pechanec as combined for the same reasons set forth in claim 1’s rejection further disclose the first image is an application image (Wiest, Abstract).

As to claims 5, 12, and 19, the teachings of Wiest and Pechanec as combined for the same reasons set forth in claim 1’s rejection further disclose optimization criteria includes determining whether a previous request was received (Pechanec, Fig. 1, labels 124 or 134 reading on “the first instance of the first image” and [0020], particularly, “For example, if computer application programs 126, 136 are database management software programs designed to read and write entries in a database, benchmark programs 128, 138 may make a number of data access requests to a database (not shown, but provided as a system resource in preconfigured image 114 and virtual machines 124, 134). The resulting performance of each of computer application programs 126, 136 in responding to those data access requests may be measured. Since both of computer application programs 126, 136 are operated within identical virtual machines 124, 134, their relative performance levels may be directly compared without 

As to claims 6, 13, and 20, the teachings of Wiest and Pechanec as combined for the same reasons set forth in claim 1’s rejection further disclose the base image includes a virtual runtime used by the function of the first image (Weist, column 2, lines 29-32; “Furthermore, scan components at each node in the system are configured to scan the running (e.g., top-most) layer of each application image instance on the node, while ignoring all other layers of the application image.” “other layers of the application image” reading on “a second instance of a base image”).

As to claims 7 and 14, the teachings of Wiest and Pechanec as combined for the same reasons set forth in claim 1’s rejection further disclose the first instance of the first image and the second image of the base image are run within a cloud computing environment (Weist, Fig. 1, label 130).

Claims 3, 4, 10, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wiest et al (US Pat. 9,355,248), hereafter, “Wiest,” in view of Pechanec (US Pub. No. 2013/0055250) and Travison (US Pub. No. 2005/0235273).

As to claims 3, 10, and 17, the teachings of Wiest and Pechanec disclose the parent claims but do not disclose detecting an overload condition for an online service; and deploying a new instance of the first image in response to the detecting of the overload condition.  
However, Travison discloses detecting an overload condition for an online service (Travison, [0045], particularly, “Virtual applications management may be provided by one or more single application images 278 within the controller 241, for example. The images 278 
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Wiest and Travison prior to the effective filing date of the application in order to provide a system that can adjust to fluctuating demands of users in real time using a reliable means to measure load, e.g. requests received per second.

As to claims 4, 11, and 18, the teachings of Wiest, Pechanec, and Travison as combined for the same reasons set forth in claim 3’s rejection further disclose the overload condition comprises a traffic level of the online service satisfying one or more predetermined traffic level criteria (Travison, [0037] and [0045]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas J Dailey/
Primary Examiner, Art Unit 2452